                 Case 1:19-cv-01690-SAB Document 14 Filed 07/28/20 Page 1 of 1


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8    HEATHER NICOLE HENRY,                                Case No. 1:19-cv-01690-SAB

 9                   Plaintiff,                            ORDER RE STIPULATION TO EXTEND
                                                           TIME TO FILE OPENING BRIEF
10           v.
                                                           (ECF No. 13)
11    COMMISSIONER OF SOCIAL SECURITY,

12                   Defendant.

13

14          Plaintiff Heather Nicole Henry (“Plaintiff”) seeks judicial review of a final decision of

15 the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application

16 for disability benefits pursuant to the Social Security Act. On July 27, 2020, a stipulation was

17 filed extending the time for Plaintiff to file her opening brief in this action.

18          Accordingly, IT IS HEREBY OREDERED that:

19          1        Plaintiff shall file her opening brief on or before August 28, 2020;

20          2.       Defendant’s opposition to Plaintiff’s opening brief shall be filed on or before

21                   September 28, 2020; and

22          3.       Plaintiff’s reply, if any, shall be filed on or before October 13, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:        July 28, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
